Exhibit 10.113

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and entered
into as of January 18, 2005, by and between EDEN VENTURES LLC, a Delaware
limited liability company (“Landlord”), and EQUINIX, INC., a Delaware
corporation (“Tenant”).

 

RECITALS

 

A. Landlord and Tenant entered into that certain Deed of Lease dated as of April
21, 2004 (the “Lease”), for the lease of a data center facility known as
Building 1, Ashburn Business Park located at 44470 Chilum Place, Ashburn,
Virginia, as more particularly described in the Lease.

 

B. Landlord, and Tenant desire to amend certain provisions of the Lease.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant, intending to be legally bound, hereby covenant and agree as
follows:

 

1. Recitals. The foregoing recitals are hereby incorporated into this Amendment
by reference, as if fully set forth in this first paragraph.

 

2. Floor Plan of Premises. Exhibit A-1 to the Lease is hereby deleted in its
entirety and replaced by Exhibit A-1 attached to this Amendment.

 

3. Connector Work. Exhibit A-2 to the Lease is hereby deleted in its entirety
and replaced by Exhibit A-2 attached to this Amendment.

 

4. Equipment List. Exhibit A-5 to the Lease is hereby deleted in its entirety
and replaced with Exhibit A-5 attached hereto.

 

5. Landlord’s Work. Exhibit C to the Lease shall be Exhibit C attached to this
Amendment.

 

6. Premises. The second sentence of Section 1.3 of the Lease is hereby deleted
in its entirety and replaced with the following:

 

“Notwithstanding the foregoing, Landlord represents and warrants (i) the
Premises comply with all local, state and federal building codes, statutes,
rules or regulations, including, without limitation, the Americans With
Disabilities Act (“ADA”) and all applicable life safety requirements, (ii) all
mechanical and electrical systems for the Premises, including, without
limitation, all power distribution systems, emergency generators and
accompanying fuel delivery systems, HVAC systems (including airside, waterside,
controls and automation elements thereof), building alarm and security
management systems, life safety and fire suppression systems, and lighting
systems, are in good operating condition, except for such



--------------------------------------------------------------------------------

deficiencies as would not be discovered by the level of testing performed by
Landlord, and (iii) all underground storage tanks located on the Land are, as of
the date hereof, free of leaks and there have never been any leaks in such tanks
during the period of Landlord’s ownership of the Land.”

 

7. Security Deposit.

 

(a) Section 5.1(a) of the Lease is hereby deleted in its entirety and replaced
with the following:

 

“(a) Tenant has delivered to Landlord an unconditional, irrevocable letter of
credit in the amount of Two Million Dollars ($2,000,000), and such letter of
credit provides that, at least thirty (30) days prior to the then-current
expiration date of such letter of credit, such letter of credit shall be either
(1) renewed (or automatically and unconditionally extended) from time to time
through the ninetieth (90th) day after the expiration of the Lease Term, or (2)
replaced with cash in the same amount. Notwithstanding anything in this Lease to
the contrary, any cure or grace periods set forth in this Lease shall not apply
to any of the foregoing, and, specifically, if Tenant fails to timely comply
with the above requirements, then Landlord shall have the right to immediately
draw upon the letter of credit without notice to Tenant. Each letter of credit
shall be issued by a commercial bank that has a credit rating with respect to
certificates of deposit, short term deposits or commercial paper of at least P-2
(or equivalent) by Moody’s Investor Services, Inc., or at least A-2 (or
equivalent) by Standard & Poor’s Corporation, and shall be otherwise acceptable
to Landlord in its reasonable discretion. If the issuer’s credit rating is
reduced below P-2 (or equivalent) by Moody’s Investors Service, Inc. or below
A-2 (or equivalent) by Standard & Poor’s Corporation, then Landlord shall have
the right to require that Tenant obtain from a different issuer a substitute
letter of credit that complies in all respects with the requirements of this
Section, and Tenant’s failure to obtain such substitute letter of credit within
fifteen (15) business days following Landlord’s written demand therefor (with no
other notice or cure or grace period being applicable thereto, notwithstanding
anything in this Lease to the contrary) shall entitle Landlord to immediately
draw upon the then existing letter of credit in whole or in part, without notice
to Tenant. In the event the issuer of any letter of credit held by Landlord is
placed into receivership or conservatorship by the Federal Deposit Insurance
Corporation or any successor or similar entity, then, effective as of the date
such receivership or conservatorship occurs, said letter of credit shall be
deemed to not meet the requirements of this Section, and, within fifteen (15)
business days thereof, Tenant shall replace such letter of credit with cash or a
letter of credit conforming to the requirements of this Section 5.1 (and
Tenant’s failure to do so shall, notwithstanding anything in this Lease to the
contrary, constitute an Event of Default for which there shall be no notice or
grace or cure periods being applicable thereto other than the

 

2.



--------------------------------------------------------------------------------

aforesaid fifteen (15) business day period). Any failure or refusal of the
issuer to honor the Letter of Credit shall be at Tenant’s sole risk and shall
not relieve Tenant of its obligations hereunder with respect to the security
deposit. Notwithstanding the foregoing provisions of this Section 5.1, so long
as Silicon Valley Bank maintains a credit rating by Standard & Poor’s
Corporation of at least BBB, Silicon Valley Bank shall be an approved issuer of
any letter of credit issued pursuant to this Section 5.1. If Silicon Valley
Bank’s credit rating is at anytime reduced below BBB by Standard & Poor’s
Corporation, then Landlord shall have the right to require that Tenant obtain
from a different issuer a substitute letter of credit that complies in all
respects with the requirements of this Section 5.1, and Tenant’s failure to
obtain such substitute letter of credit within fifteen (15) business days
following Landlord’s written demand therefor (with no other notice or cure or
grace period being applicable thereto, notwithstanding anything in this Lease to
the contrary) shall entitle Landlord to immediately draw upon the then existing
letter of credit in whole or in part, without notice to Tenant. Any substitute
letter of credit provided in accordance with this Section 5.1 shall be (a) in
form and substance satisfactory to Landlord in its sole discretion (Landlord
hereby approving the form letter of credit attached hereto as Exhibit D); (b) at
all times in the amount of the cash security deposit it replaces, and shall
permit multiple draws; (c) issued by a commercial bank reasonably acceptable to
Landlord from time to time with an office in the Washington, D.C. metropolitan
area; (d) made payable to, and expressly transferable and assignable at no
charge by, the owner from time to time of the Building or, at Landlord’s option,
the holder of any mortgage (which transfer/assignment shall be conditioned only
upon the execution of a written document in connection therewith); (e) payable
at sight upon presentment to a local branch of the issuer of a simple sight
draft or certificate stating that Tenant is in default under this Lease and the
amount that Landlord is owed in connection therewith; (f) of a term not less
than one year; and (g) at least thirty (30) days prior to the then-current
expiration date of such letter of credit, either (1) renewed (or automatically
and unconditionally extended) from time to time through the ninetieth (90th) day
after the expiration of the Lease Term, or (2) replaced with cash in the same
amount. “

 

8. Alterations. Tenant hereby acknowledges and agrees that the Connector Work
and the Landlord’s Work described in Section 9.1 of the Lease have been
performed in a satisfactory and acceptable manner in all respects. In that
connection, Landlord hereby agrees to provide to Tenant a credit towards
additional rent/operating expense charges in the amount of $80,000 to be used by
Tenant for amounts due in March 2005.

 

9. General Contractors. With respect to any Improvements undertaken by Tenant
pursuant to Section 9.2 of the Lease, Landlord agrees to allow Tenant to use
Turner Construction or to consider use by Tenant of an unbonded general
contractor subject to Landlord’s approval, in its sole discretion, of any such
general contractor taking into account such contractor’s reputation in the
industry, such contractor’s creditworthiness and such other matters as Landlord
shall determine.

 

3.



--------------------------------------------------------------------------------

10. Fiber Conduits. Section 11.2 of the Lease is hereby deleted in its entirety
and replaced with the following:

 

“(a) Landlord and Tenant acknowledge that the Project currently is served by a
fiber duct bank containing twenty-four (24) conduits. Landlord shall grant to
Tenant, on Landlord’s standard form (attached hereto as Exhibit E) but for no
additional charge, an exclusive license coterminous with the Lease Term to use,
at Tenant’s sole cost and expense, eight (8) of the twenty-four (24) existing
conduits in the fiber loop serving Ashburn Business Park extending from MH-T1
through and including MH-T15 with two (2) connections to the Building, all as
shown on Exhibit A-3 attached hereto, (the “Tenant’s Licensed Conduits”) for any
lawful telecommunications purpose, including, without limitation, for purposes
of pulling dark fiber through the Tenant’s Licensed Conduits and using such
fiber in connection with Tenant’s business operations within the Premises. Such
license shall include the right to use existing fiber within the Tenant’s
Licensed Conduits subject to the rights of fiber carriers. Landlord reserves the
right at all times during the Term to access and splice into, within any
manhole, all unused fiber brought in by carriers and service providers (but not
Tenant’s infrastructure) within the Tenant’s Licensed Conduits. Tenant shall
deliver to Landlord as built drawings using Autocad showing all carrier
telecommunication, fiber and copper wire and cables within the Tenant’s Licensed
Conduits together with a list of all carriers within thirty (30) days of the
Lease Commencement Date and thereafter within fifteen (15) days of the addition
of such wiring or cable. Tenant shall be responsible for obtaining and
maintaining all approvals, permits and licenses required by any federal, state
or local government for installation and operation of the Tenant’s Licensed
Conduits and for paying all fees attendant thereto and for complying with all
other Legal Requirements relating to the Tenant’s Licensed Conduits. Tenant
shall have sole responsibility for the maintenance, repair and replacement of
the Tenant’s Licensed Conduits and of all servicing ancillary thereto. Subject
to Landlord’s reasonable rules and regulations, Tenant shall have access to all
telecommunications vaults, manholes and underground facilities on the Land or
any other adjoining property owned by Landlord or its affiliates for the purpose
of servicing any of Tenant’s cables or equipment in or adjacent to the Tenant’s
Licensed Conduits and of splicing into unused fiber brought in by carriers and
service providers (but not Landlord’s infrastructure) within the conduits other
than the Tenant’s Licensed Conduits. Notwithstanding the above and in connection
with Tenant’s access to, servicing, or splicing of Tenant’s cables or equipment
in or adjacent to the telecommunications vaults, manholes and underground
facilities within or servicing the Tenant’s Licensed Conduit, Tenant is required
to contact Jim Hathaway or Jeff Monroe at (703)-932-

 

4.



--------------------------------------------------------------------------------

8264 to open a service request and to complete all of the following: (i) Tenant
shall request permission to access the Tenant’s Licensed Conduits, which
approval shall not be unreasonably withheld or delayed. (ii) Tenant shall submit
for Landlord’s approval, which approval shall not be unreasonably withheld or
delayed, complete drawings and construction details in CADD format for the work
to be performed, and (iii) Tenant shall coordinate with Landlord concerning any
penetrations of any of Landlord’s equipment or manhole facilities and concerning
any potential interference with Landlord’s conduit or equipment. Upon completion
of Tenant’s work, Tenant shall deliver to Landlord as-built drawings using
Autocad showing all carrier telecommunication, fiber and copper wire and cables
within the Tenant’s Licensed Conduits together with a list of all carriers
within thirty (30) days of the addition of such wiring or cabling.

 

(b) The parties acknowledge that Tenant, as grantee, and TrizecHahn Regional
Pooling LLC, as grantor, have entered into that certain Deed of Easement dated
October 15, 2004 under the terms of which Tenant has been granted an easement
(“Tenant’s Offsite Easement”) for the installation and use of a fiber conduit
(“Tenant’s Offsite Conduit”) from the property line of the Land, over and across
the adjoining business park to an offsite facility occupied by Tenant. Subject
to the terms of this Section 11.2 and Article IX hereof, Tenant has installed a
fiber duct bank (the “Connector Duct Bank”) transversing the Land generally in
the location identified as “Equinix Conduit Facility” on Exhibit A-3.1 hereto
which Connector Duct Bank connects at the property line of the Land to Tenant’s
Offsite Conduit, and Tenant shall be granted a license coterminous with the
Lease Term to use the Connector Duct Bank, subject however to the reservation in
Landlord of the exclusive right to use three (3) conduits in the Connector Duct
Bank (“Landlord’s Reserved Conduits”) for all lawful purposes. In connection
with the construction and installation of the Connector Duct Bank, (i) Tenant
shall submit for Landlord’s approval, which approval shall not be unreasonably
withheld or delayed, complete drawings and construction details in CADD format
for the construction of the Connector Duct Bank and an ALTA boundary survey, or
other survey reasonably acceptable to Landlord, of the Land showing the location
of the proposed Connector Duct Bank, and (ii) Tenant shall coordinate with
Landlord concerning any penetration of the exterior façade of the Building and
concerning any potential interference with other Building utilities. In no event
shall the Connector Duct Bank exceed 24 inches in width. Moreover, Tenant shall
grant to Landlord, for no charge, the exclusive right to use, at Landlord’s sole
cost and expense, three (3) conduits in Tenant’s Offsite Conduit for the term of
Tenant’s Offsite Easement (“Landlord’s Offsite Conduits”) for all uses permitted
under the Tenant’s Offsite Easement. Landlord’s Reserved Conduits and Landlord’s
Offsite Conduits shall be identified as Conduits 12-14 and will generate in
Tenant’s Manhole #EQ-1 and terminate in Landlord’s Manhole #MH-T9 as identified
on Exhibit A-3.1. Landlord shall be

 

5.



--------------------------------------------------------------------------------

responsible for obtaining and maintaining all approvals, permits and licenses
required by any federal, state or local government for installation and
operation of Landlord’s Reserved Conduits and Landlord’s Offsite Conduits and
for paying all fees attendant thereto and for complying with all other Legal
Requirements relating to Landlord Reserved Conduits and Landlord’s Offsite
Conduits. Landlord shall have sole responsibility for the maintenance and repair
of Landlord’s Reserved Conduits and Landlord’s Offsite Conduits and of all
servicing ancillary thereto. Subject to Tenant’s reasonable rules and
regulations and the terms of Tenant’s Offsite Easement, as applicable, Landlord
shall have access to all telecommunications vaults, manholes and underground
facilities within the Connector Duct Bank and Tenant’s Offsite Conduit for the
purpose of servicing any of Landlord’s cables or equipment in or adjacent to the
Landlord’s Reserved Conduits and Landlord’s Offsite Conduits and of splicing
into unused fiber brought in by carriers and service providers (but not Tenant’s
infrastructure) within the Connector Duct Bank and Tenant’s Offsite Conduit.
Notwithstanding the above and in connection with Landlord’s access to,
servicing, or splicing of Landlord’s cables or equipment in or adjacent to the
telecommunications vaults, manholes and underground facilities within or
servicing the Connector Duct Bank and Tenant’s Offsite Conduit, Landlord is
required to contact Tenant’s Response Center (ERC) at (888)-892-0607 to open a
Service Request and to complete all of the following: (i) Landlord shall request
permission to access the Connector Duct Bank and Tenant’s Offsite Conduit
facilities, which approval shall not be unreasonably withheld or delayed. (ii)
Landlord shall submit for Tenant’s approval, which approval shall not be
unreasonably withheld or delayed, complete drawings and construction details in
CADD format for the work to be performed, and (iii) Landlord shall coordinate
with Tenant concerning any penetrations of any of Tenant’s equipment or manhole
facilities and concerning any potential interference with Tenant’s conduit or
equipment. Upon completion of Landlord’s work, Landlord shall deliver to Tenant
as-built drawings using Autocad showing all carrier telecommunication, fiber and
copper wire and cables within the Landlord’s Reserved Conduits and Landlord’s
Offsite Conduits together with a list of all carriers within thirty (30) days of
the addition of such wiring or cabling.

 

(c) In addition to Tenant’s Offsite Easement, Tenant may pursue obtaining
another diverse easement (“Tenant’s Offsite Easement II”) from the adjoining
landowner for the installation of an additional fiber duct bank (“Tenant’s
Offsite Conduit II”) in a different location and running to the property line of
the Land. In the event Tenant obtains Tenant’s Offsite Easement II and installs
Tenant’s Offsite Conduit II, subject to Landlord’s consent as to location and
the terms of this Section 9.2 and Article IX hereof, Tenant shall have the right
to install an additional fiber duct bank (the “Connector Duct Bank II”) on the
Land originating at the point Tenant’s Offsite Conduit II meets the property
line of the Land,

 

6.



--------------------------------------------------------------------------------

transversing the Land and connecting to the Building, and Tenant shall be
granted a license coterminous with the Lease Term to use the Connector Duct Bank
II, subject however to the reservation in Landlord of the exclusive right to use
three (3) conduits in the Connector Duct Bank II (“Landlord’s Reserved Conduits
II”). Landlord and Tenant agree to share, on a pro rata basis (Landlord to pay
for 3 of the 14 conduits, or 21%) of the installation cost of the Connector Duct
Bank II. In connection with the construction of the Connector Duct Bank II, (i)
the location of the Connector Duct Bank II shall be subject to Landlord’s prior
written consent, and shall follow a path so as to minimize cost of construction
(ii) Tenant shall submit for Landlord’s approval, which approval shall not be
unreasonably withheld or delayed, complete drawings and construction details in
CADD format for the construction of the Connector Duct Bank II and an ALTA
boundary survey, or other survey reasonably acceptable to Landlord, of the Land
showing the location of the proposed Connector Duct Bank II, and (iii) Tenant
shall coordinate with Landlord concerning any penetration of the exterior façade
of the Building and concerning any potential interference with other Building
utilities. In no event shall the Connector Duct Bank II exceed 24 inches in
width. Moreover, Tenant shall grant to Landlord, for no charge, the exclusive
right to use, at Landlord’s sole cost and expense, three (3) conduits in the
Tenant’s Offsite Conduit II (“Landlord’s Offsite Conduits II”) for all purposes
permitted under Tenant’s Offsite Easement II. Landlord shall be responsible for
obtaining and maintaining all approvals, permits and licenses required by any
federal, state or local government for installation and operation of Landlord’s
Reserved Conduits II and Landlord’s Offsite Conduits II and for paying all fees
attendant thereto and for complying with all other Legal Requirements relating
to Landlord’s Offsite Conduits II. Landlord shall have sole responsibility for
the maintenance and repair of Landlord’s Reserved Conduits II and Landlord’s
Offsite Conduits II and of all servicing ancillary thereto. Subject to Tenant’s
reasonable rules and regulations and the terms of Tenant’s Offsite Easement II,
as applicable, Landlord shall have access to all telecommunications vaults,
manholes and underground facilities within the Connector Duct Bank II and
Tenant’s Offsite Conduit II for the purpose of servicing any of Landlord’s
cables or equipment in or adjacent to Landlord’s Reserved Conduits II and
Landlord’s Offsite Conduits II and of splicing into unused fiber brought in by
carriers and service providers (but not Tenant’s infrastructure) within the
Connector Duct Bank II and Tenant’s Offsite Conduit II. All of Landlord’s access
to and work related to the Connector Duct Bank II and Tenant’s Offsite Conduit
II shall be performed in accordance with the procedures outlined in (b) above.

 

(d) All repairs to the Property made necessary by reason of the furnishing,
installation, maintenance, or operation of the Licensed Conduits, Connector Duct
Bank and Connector Duct Bank II or any replacements thereof shall be at Tenant’s
sole cost. Upon the expiration or earlier

 

7.



--------------------------------------------------------------------------------

termination of this Lease, subject to the rights of the affected carrier or
provider, the fiber in the Licensed Conduits, Connector Duct Bank and Connector
Duct Bank II shall become the property of Landlord and Tenant hereby assigns all
right, title, and interest of Tenant therein to Landlord. Tenant’s use of the
Licensed Conduits, Connector Duct Bank and Connector Duct Bank II shall not
interfere with the structure of the Building, any of the building systems, or
the equipment or property (including airwaves reception and other equipment) of
any other tenant in the Building or any third party providing services to the
Building. Except for such as arise from Landlord’s gross negligence or willful
misconduct or as provided in Section 11.4 below, Landlord shall have no
liability on account of any damage to or interference with the operation of the
Licensed Conduits, Connector Duct Bank, and Connector Duct Bank II by any third
party. Each party shall defend, indemnify and hold harmless the other, and its
affiliates and agents, from and against any loss, cost, damage or expense
(including reasonable attorneys’ fees) incurred by such party arising out of or
as a result of the other’s exercise of any easements, licenses and rights under
this Section 11.2 or the breach of the provisions of this Section 11.2.”

 

11. Power Conduits. Section 11.3 of the Lease is hereby deleted in its entirety
and replaced with the following:

 

“Landlord and Tenant acknowledge that utility power is currently provided to the
Project through two stacked conduits originating from the switchgear located on
the Land (“Power Conduits”). In order that Tenant be able to contract directly
with the electrical provider, the existing switchgear will be separated into two
independent switchgears, Switchgear A and Switchgear B, by means of a tie
breaker AB (tie circuit breaker AB racked out and padlocked), with Switchgear B
including tie circuit breaker BC being dedicated solely to providing utility
power to the Building. Landlord shall grant to Tenant, on Landlord’s standard
form but for no additional charge, an exclusive license coterminous with the
Term of this Lease to use, at Tenant’s sole cost and expense, the Switchgear B
including tie circuit breaker BC and one of the Power Conduits from Switchgear B
feeder branch circuit “A2” up to and including the point at which power feeders
are connected to the Building, as shown on Exhibit A-4 hereto (the “Licensed
Power Conduit”) and referenced in original drawing E400, for the purpose of
providing critical power to the Premises. Landlord shall not use future tie
feeder capability provisioned on Tenant’s side of Switchgear B. Tenant shall be
responsible for obtaining and maintaining, to the extent required, all
approvals, permits and licenses required by any federal, state or local
government or utility provider for installation and operation of the Switchgear
B, including tie circuit breaker BC and the Licensed Power Conduit, from the
point of connection to the utility provider in the switchgear to the Building,
for paying all fees attendant thereto and for complying with all other legal
requirements

 

8.



--------------------------------------------------------------------------------

relating to the Switchgear B, including tie circuit breaker BC and the Licensed
Power Conduit. Tenant shall have the sole responsibility for maintenance, repair
and replacement of Switchgear B, and the Licensed Power Conduit and all
facilities ancillary thereto, if any. Landlord shall have the sole
responsibility for maintenance, repair and replacement of Switchgear A and all
facilities ancillary thereto, including the tie breaker AB, and for obtaining
all approvals, permits and licenses required by any federal, state or local
government or utility provider for installation and operation of Switchgear A,
for paying all fees attendant thereto and for complying with all other legal
requirements relating to Switchgear A. Tenant shall not make any modifications
to Switchgear B or circuit breaker BC including structural configuration,
controls, and circuit setup without Landlord’s prior written approval, such
approval not to be unreasonably withheld or delayed. Prior to performing
maintenance within its respective switchgear, the party performing such
maintenance shall provide reasonable notice to the other party except in an
emergency. Subject to Landlord’s reasonable rules and regulations, Tenant shall
have access to all manholes and underground facilities relating to and for the
purpose of servicing and maintaining the Licensed Power Conduit. Tenant shall
coordinate with Landlord concerning any penetration of the exterior side of the
Building in concerning any potential interference with other Building utilities.
All repairs to the Project made necessary by reason of the furnishing,
installation, maintenance or operation of the Licensed Power Conduit or any
replacements thereof, shall be at Tenant’s sole cost. Upon the expiration or
early termination of this Lease, the Licensed Power Conduit and all wiring and
cables within shall become the property of Landlord and Tenant hereby assigns
all right and title and interest therein to Landlord. Tenant’s use of the
Licensed Power Conduit shall not interfere with the structure of the Building,
and any other Building systems for the equipment or property of any third party
providing services to the Building. Except for such as arise from Landlord’s
gross negligence or willful misconduct or as provided in Section 11.4 below,
Landlord shall have no liability on account of any damage to or interference
with the operation of the Licensed Conduits by any third party. Landlord and
Tenant each reserve the right in connection with the maintenance, repair,
replacement of and splicing within the Power Conduits or other conduits serving
the Project, and upon reasonable advance written notice to the other, to cause
critical power to be interrupted to any building on the Land, it being
recognized that any such interruption may cause Landlord or Tenant, as the case
may be, to be required to implement use of redundant power during such periods
of interruption.”

 

Affirmation of Rentable Area. Landlord and Tenant hereby confirm that the
Premises contain 95,440 square feet of rentable area.

 

9.



--------------------------------------------------------------------------------

12. Miscellaneous Terms and Provisions.

 

(a) Lease Terms. All other provisions of the Lease shall remain in effect and
unchanged except as modified herein, and all terms, covenants and conditions
shall remain in effect as modified by this Amendment. If any provision of this
Amendment conflicts with the Lease, the provisions of this Amendment shall
control.

 

(b) Ratification. Except as otherwise expressly modified by the terms of this
Amendment, the Lease shall remain unchanged and continue in full force and
effect. All terms, covenants and conditions of the Lease not expressly modified
herein are hereby confirmed and ratified and remain in full force and effect,
and, as further amended hereby, constitute valid and binding obligations of
Tenant enforceable according to the terms thereof.

 

(c) Binding Effect. All of the covenants contained in this Amendment, including,
but not limited to, all covenants of the Lease as modified hereby, shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, legal representatives and permitted successors and assigns.

 

(d) Effectiveness. The submission of this Amendment shall not constitute an
offer, and this Amendment shall not be effective and binding unless and until
fully executed and delivered by each of the parties hereto.

 

(e) Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be an original, but all of which shall constitute one and the
same Amendment.

 

(f) Defined Terms. Unless otherwise provided herein, all terms used in this
Amendment that are defined in the Lease shall have the meanings provided in the
Lease.

 

[SIGNATURES ON NEXT PAGE]

 

10.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment to Lease
Agreement under seal as of the day and year first above written.

 

WITNESS/ATTEST:    LANDLORD:     

EDEN VENTURES LLC, a Delaware limited

liability company [SEAL]

    

By:

 

EDEN MANAGEMENT LLC, a

Delaware limited liability company,

Manager

/s/ MARIA KENNY

--------------------------------------------------------------------------------

  

By:

 

/s/ HOSSEIN FATEH

--------------------------------------------------------------------------------

    

Name:

 

Hossein Fateh

    

Title:

 

Managing Member

WITNESS/ATTEST:    TENANT:     

EQUINIX, INC.,

a Delaware corporation [SEAL]

/s/ PAUL SILLIMAN

--------------------------------------------------------------------------------

  

By:

 

/s/ RENEE F. LANAM

--------------------------------------------------------------------------------

    

Name:

 

Renee Lanam

    

Title:

 

Chief Financial Officer

 

11.